ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to AFCP 2.0
	The after final amendment submitted July 28, 2022 with the AFCP 2.0 request will be treated under pre-pilot procedure. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program.
Response to After Final
	The proposed amendments filed after a final rejection, but prior to the date of filling a brief will not be entered because they raise new issues that would require further consideration and/or search.
Response to Priority
	Receipt is acknowledged of a copy of the WIPO publication, WO 2019/81432, of PCT/EP2018/078896 filed October 22, 2018.
Proposed Claim Amendments
Proposed Claims Filing Date
July 28, 2022
Amended
7
Cancelled
1-6
Pending
7-13


Response to Proposed Arguments
Osborne in view of Chung and optionally Xiao
	Applicant’s proposed claim amendment (claim 7 line 9) and proposed argument (Remarks pg. 5) appears to overcome the rejection of Osborne in view of Chung and optionally Xiao.
	The applicant argues amended claim 1 recites “adding slag formers to the bath furnace during smelting”, whereas Osborne teaches increasing operating efficiencies with the use of nickel or cobalt by incorporating flux addition at the agglomeration stage ([0018]), such that slag formers are not taught as being added during the smelting phase (Remarks pg. 5).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735